DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-23, 25-28, 33, and 35-37, are allowed under this Office action.

Allowable Subject Matter
Claims 21-23, 25-28, 33, and 35-37, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21-23, 25-28, 33, and 35-37, were carefully reviewed and a search with regards to independent claims 21 and 33 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 21-23, 25-28, 33, and 35-37, specifically independent claims 21 and 33,  the prior art searched was found to neither anticipate nor suggest a virtual-reality provision system comprising: a three-dimensional-display-data provision device and at least one virtual-space provision system; wherein the three-dimensional-display-data provision device comprises: receiver to receive tracking data of a flying object thrown by an athlete, the tracking data being obtained from sensor information of a sensor that tracks the flying object, one or more first processor configured to generate, by using the acquired tracking data, three-dimensional display data to display, in a virtual space, a flight video of a virtual flying object corresponding to the flying object and generate timing information, the timing information being about the timing at which the virtual-space provision system displays the flight video of the virtual flying object in synchronization with a predetermined video section of a game video 
The most relevant arts searched, Takayama, etc. (US 20110296318 A1), modified by Ortiz (US 20090009605 A1) and Chang, etc. (US 20150248917 A1), teaches that a virtual-reality provision system comprising: a three-dimensional-display-data provision device and at least one virtual-space provision system; wherein the three-dimensional-display-data provision device comprises: receiver to receive tracking data of a flying object thrown by an athlete, the tracking data being obtained from sensor information of a sensor that tracks the flying object, one or more first processor configured to generate, by using the acquired tracking data, three-dimensional display data to display, in a virtual space, a flight video of a virtual flying object corresponding to the flying object and generate timing information, the timing information being about the timing at which the virtual-space provision system displays the flight video of the virtual flying object in synchronization with a predetermined video section of a game video of the athlete, the game video being broadcasted or delivered, and transmitter to transmit the three-dimensional display data and the timing information to the at least one virtual-space provision system, wherein the virtual-space provision system comprises one or more second processor configured to display, by using the three-dimensional display data and the timing information, the flight video of the virtual flying object in the virtual space. However, Takayama, modified by Ortiz and Chang, does not teaches every claimed limitation, especially the claimed limitation of "transmitter to transmit the three-dimensional display data of the virtual flying object and the timing information to the at least one virtual-space provision wherein the virtual-space provision system comprises: a display unit to display a virtual space; a storage unit to store object data of the virtual flying object and object data of a virtual tool body corresponding to a tool the user handles; a receiver to receive the three-dimensional display data of the virtual flying object and the timing information; and one or more second processor; wherein the second processor is further configured to: detect a user’s position and a user’s orientation in the virtual space, obtain tracking data of the tool that the user operates, calculate, based on the tracking data of the took three-dimensional display data to display a trajectory video of the virtual tool body corresponding to the tool in a virtual space that is to be displayed, calculate, based on the three-dimensional display data of the virtual flying object and the three-dimensional display data of the virtual tool body, three-dimensional display data of the flight video of the virtual flying object, the three-dimensional display data being created by the impact between the virtual flying object and the virtual tool body in the virtual space, generate, based on the three-dimensional display data of the virtual flying object and the virtual tool body, the object data, and the user’s position and orientation, a first flight video of the virtual flying object viewed from a viewpoint position in the virtual space, the viewpoint position corresponding to the user’s position and posture, and a trajectory video of the virtual tool body, display the first flight video on the display unit using timing information, display the trajectory video on the display unit, generate, based on the three-dimensional display data of the flying orbit of the virtual flying object that is created by an impact between the virtual flying object and the virtual tool body in the virtual space, a second flight video of the virtual flying object viewed from a viewpoint position in the virtual space, the viewpoint position corresponding to the user’s position and posture and display the second flight video on the display unit” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GORDON G LIU/Primary Examiner, Art Unit 2612